 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdvertiser's Manufacturing Company and GeneralTeamsters, Warehouse & Dairy EmployeesUnion, Local No. 126, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case30-CA-6320June 17, 1981DECISION AND ORDERUpon a charge filed on February 10, 1981, byGeneral Teamsters, Warehouse & Dairy Employ-ees Union, Local No. 126, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Advertiser'sManufacturing Company, herein called Respond-ent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 30, issued a complaint on March 6, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 19,1981, following a Board election in Case 30-RC-3809, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about February 6, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On March 18, 1981,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On April 3, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on April 10, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondenti Official notice is taken of the record in the representation proceed-ing, Case 30-RC-3809, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Elecirosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Inlertype Co. v. Penello, 269 F.Supp 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 110thereafter filed a response to Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Notice To Show Cause, Respondent admitsits refusal to bargain, but contends that it had noduty to bargain because the Union was not proper-ly certified. Respondent attacks the Union's certifi-cation on the bases of its objections to the electionin Case 30-RC-3809, in the underlying representa-tion proceeding, and its request for a hearing, bothof which the Board previously considered and re-jected.Review of the record herein, including therecord in Case 30-RC-3809, discloses that pursuantto a Stipulation for Certification Upon ConsentElection approved on August 13, 1980, an electionwas conducted on September 12, 1980, which re-sulted in 115 votes for, and 43 votes against, theUnion and I challenged ballot, a number insuffi-cient to affect the results. Thereafter, Respondentfiled timely objections to conduct affecting the re-sults of the election. The Regional Director issuedhis Report and Recommendations on Objections toConduct Affecting Results of Election on October23, 1980, wherein he recommended that the objec-tions be overruled in their entirety and that a certi-fication of representative issue.Respondent filed timely exceptions to the Re-gional Director's report and, on January 21, 1981,the Board issued its Decision and Certification ofRepresentative in which it adopted the RegionalDirector's findings and and recommendations andcertified the Union as the collective-bargaining rep-resentative of Respondent's employees in the stipu-lated unit. In its answer and its response to theNotice To Show Cause, Respondent is attemptingto raise and relitigate issues already litigated anddetermined.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does2 See Pittsburgh Plate Glass Co. v. V L. RB., 313 US. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c). ADVERTISER'S MANUFACTURING COMPANY645it allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of th- entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation, is engagedin the manufacture of cloth specialty products at itsRipon, Wisconsin, plant. During the past calendaryear, a representative period, Respondent shippedfrom its Ripon, Wisconsin, plant products, goods,and materials valued in excess of $50,000 directlyto points located outside the State of Wisconsin.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters, Warehouse & Dairy Em-ployees Union, Local No. 126, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All regular full and regular part-time produc-tion, maintenance, and janitorial employees ofthe Respondent at its Ripon, Wisconsin plantexcluding managers, office clerical employees,guards, and supervisors as defined in the Act.2. The certificationOn September 12, 1980, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 30, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 19, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 26, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 6, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 6, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap- 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCL.USIONS OF LAW1. Advertiser's Manufacturing Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. General Teamsters, Warehouse & Dairy Em-ployees Union, Local No. 126, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section2(5) of the Act.3. All regular full and regular part-time produc-tion, maintenance, and janitorial employees of theRespondent at its Ripon, Wisconsin plant excludingmanagers, office clerical employees, guards, and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 19, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 6, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Advertiser's Manufacturing Company, Ripon, Wis-consin, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with General Teamsters,Warehouse & Dairy Employees Union, Local No.126, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All regular full and regular part-time produc-tion, maintenance, and janitorial employees ofthe Respondent at its Ripon, Wisconsin plantexcluding managers, office clerical employees,guards, and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Ripon, Wisconsin, plant copies ofthe attached notice marked "Appendix."3Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 30,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." ADVERTISER'S MANUFACTURING COMPANY647APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith General Teamsters, Warehouse & DairyEmployees Union, Local No. 126, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All regular full and regular part-time pro-duction, maintenance, and janitorial employ-ees at our Ripon, Wisconsin plant excludingmanagers, office clerical employees, guards,and supervisors as defined in the Act.ADVERTISER'SCOMPANYMANUFACTURING